Citation Nr: 0025969	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  97-20 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left ankle fracture, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for an appendectomy 
scar, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from July 1978 to March 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board notes that in the April 1993 substantive appeal 
(Form 9), the veteran checked the boxes indicating that he 
wished to appear for a hearing before the Board at a local VA 
office.  In September 2000 correspondence, however, the 
veteran's accredited representative clarified that the 
veteran no longer desired a travel Board hearing.  In view of 
the foregoing, the Board is satisfied that the veteran's 
travel Board hearing request has been withdrawn.  38 C.F.R. § 
20.704(e) (1999).

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991 & 
Supp. 1999), an appeal to the Board must be initiated by a 
notice of disagreement (NOD) and completed by a substantive 
appeal (Form 9) after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(1999).

A May 1994 statement of the case incorrectly listed the issue 
of entitlement to a compensable rating for the veteran's 
service-connected appendectomy scar as an issue on appeal.  
However, an October 1994 hearing officer's decision pointed 
out that the veteran had not perfected an appeal as to the 
issue, and limited consideration to the issue of entitlement 
to an evaluation in excess of 10 percent for residuals of a 
left ankle fracture.  In a March 1995 supplemental statement 
of the case (SSOC), the RO again noted that the May 1994 
statement of the case erroneously included the issue of 
entitlement to a compensable evaluation for the veteran's 
service-connected appendectomy scar, and reiterated that the 
only issue on appeal was the issue of entitlement to an 
evaluation in excess of 10 percent for residuals of a left 
ankle fracture.

In March 1995 correspondence, the RO notified the veteran 
that an increased rating was not warranted for his service-
connected appendectomy scar, and advised him of his appellate 
rights.  While the veteran filed a notice of disagreement 
with this decision in May 1995, he failed to perfect an 
appeal as to this issue.  Nevertheless, the RO continued to 
list the issue of entitlement to an increased rating for the 
veteran's service-connected appendectomy scar in supplemental 
statements of the case dated in March 1997, May 1999, and 
February 2000.  Because the veteran commenced an appeal to 
the Board by timely disagreeing with the March 1995 rating 
decision, the Board has jurisdiction over this claim.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  In view of the 
state of the record and the procedural status of the 
veteran's claim, the Board concludes that further development 
is required, as described in the remand section of this 
decision.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

3.  The veteran's left ankle disability is symptoms in an 
unexceptional disability picture that more nearly approximate 
marked ankle disability; ankylosis of the ankle is not 
present.  


CONCLUSION OF LAW

The schedular criteria of 30 percent for residuals of a left 
ankle fracture have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.14, 4.25, 4.40, 4.45, 4.68 Part 4, Diagnostic Codes 5262-
5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records reveals that the 
veteran sprained his left ankle when he fell off a tank in 
October 1980.  A physical examination revealed a full range 
of motion of the left ankle.  Pain and swelling were noted.  
An X-ray study of the left ankle was normal.  The diagnostic 
impression was Grade II-III left ankle sprain.  The veteran's 
left ankle was placed in a cast, and he was given a 30 day 
temporary profile with no physical training, marching or 
running.  A record dated the following month indicates that 
the veteran's cast was removed, and he was directed to use 
crutches for one week before returning to full ambulation.

A February 1981 record notes complaints of pain in the left 
ankle following physical activity.  An examination revealed 
swelling on the external aspect of the left ankle.  There was 
a full range of motion of the left ankle, and no tenderness 
was noted.  A neurological examination was normal.  The 
diagnostic assessment was swelling of the left ankle status 
post sprain.

A March 1982 separation examination report notes a history of 
left ankle sprain.  An X-ray of the left ankle was 
interpreted as normal.

VA outpatient records reflect treatment for the veteran's 
left ankle disability from March to July 1987.  A March 1987 
record notes complaints of left ankle swelling over the 
previous two weeks.  The veteran reported that he soaked his 
left foot in warm water approximately twice per week.  The 
examiner concluded that the left ankle disability was "non-
acute," and ordered an orthopedic consultation.  A June 1987 
orthopedic consultation report indicates that the veteran's 
left ankle was slightly greater in circumference than the 
right.  The malleolus was noted to be "ok."  X-rays of the 
left ankle in July 1987 revealed a 3 millimeter "ununited" 
old avulsion chip fracture fragment from the tip of the 
internal malleolus, and slight degenerative changes at the 
talonavicular articulations bilaterally.

On VA examination in August 1987, the veteran reported pain 
and swelling in his left ankle, and indicated that his ankle 
periodically gave way.  Straight leg raising caused 
ipsilateral hamstring tightness at 40 degrees bilaterally.  
The final assessment was fracture of the left ankle, chip 
fracture off medial malleolus, "ununited," and degenerative 
arthritis of the talonavicular joint.

A December 1987 rating decision denied entitlement to service 
connection for a left ankle disability.  The veteran filed a 
notice of disagreement with this decision the following 
month.

A March 1988 VA outpatient treatment record indicates that 
the veteran required a left ankle brace.  Status post 
fracture of the left ankle was diagnosed.

In August 1988, the veteran submitted a substantive appeal 
with the December 1987 rating decision.

During an October 1988 personal hearing, the veteran 
testified that he sustained a left ankle injury when he fell 
off a tank during service in October 1988.  Transcript (T.) 
at 1-2.  He reported that his left ankle was put in a cast, 
and he was placed on a 30 day temporary profile.  T. at 2.  
The veteran related that his cast broke four days later.  T. 
at 2.  When he returned to the physician to have his cast 
replaced, he was reportedly told to wear his left boot tight.  
T. at 2.  The veteran reported that he continued to 
experience left ankle pain and swelling, as well as "little 
minor sharp pains at night and when the weather changes."  
T. at 3.  He explained that his left ankle swelling occurred 
approximately once a week.  T. at 5.

Based on this evidence, an October 1988 hearing officer's 
decision granted service connection for residuals of a left 
ankle fracture, and a noncompensable evaluation was assigned.  
The veteran filed a notice of disagreement with this 
noncompensable evaluation in January 1989.

According to a January 1989 VA outpatient treatment record, 
the veteran needed an ankle brace to stabilize his left 
ankle.  An examination of the left ankle revealed slight 
swelling.  The diagnostic impression was residuals of a left 
ankle fracture.  A record dated later that month notes a 
diagnosis of left ankle pain without fracture.  

During treatment in February 1989, the veteran complained of 
pain and swelling in his left ankle, and indicated that he 
wore a left ankle brace.  X-rays showed minimal degenerative 
changes of the left ankle and hindfoot, and no evidence of 
previous fracture with nonunion.  The diagnostic assessment 
was residuals of a left ankle fracture.

The RO continued the noncompensable evaluation of the 
veteran's service-connected left ankle disability in March 
1989.

A June 1989 X-ray study of the left ankle revealed minimal 
hallux valgus with no evidence of acute fractures.

A July 1989 VA orthopedic consultation report notes minimal 
hallux valgus of the 5th metatarsal, and indicates that X-
rays of the left ankle showed no evidence of nonunion.  
According to the record, the veteran was "doing well" with 
his ankle brace.  The diagnostic impression was minimal 
hallux valgus of the 5th metatarsal, possibly secondary to 
left ankle instability.

During treatment the following month, the veteran reported 
that his left ankle turned on ambulation, and his foot 
inverted.  A physical examination showed mild soft tissue 
swelling anterior to the left lateral malleolus, and 
increased inversion of the left ankle with mild pain.  The 
final assessment was status post ankle fracture with ligament 
laxity or tear of the deltoid ligament, and increased 
inversion.

A January 1990 record from the VA orthopedic clinic notes a 
history of left ankle fracture with residual ankle 
instability.  Current complaints included left ankle pain and 
swelling, and an inability to move the left 5th toe.  A 
physical examination revealed a swollen left ankle, and an 
immobile left 5th toe.  The report indicates that X-rays 
showed nonunion of the left medial malleolus secondary to 
ankle fracture.  The diagnostic impression was status post 
ankle fracture in "1979", and nonunion of the left medial 
malleolus secondary to a poorly fixed left ankle fracture.

A February 1990 rating decision continued the noncompensable 
evaluation of the veteran's service-connected left ankle 
disability.

An April 1990 VA outpatient treatment record notes edema of 
the left ankle with point tenderness of the medial and 
lateral malleolus.  There was a full range of motion of the 
left ankle.  Slight pain was noted on inversion and eversion 
of the left foot.  A neurological examination was normal.  
According to the report, X-rays showed nonunion of the left 
medial malleolus.  The final assessment was status post left 
ankle fracture with medial malleolus fragment, and rule out 
medial malleolus loose body fragment.  A left ankle 
arthroscopy and fragment excision was ordered.

A VA hospital report notes that the veteran was admitted for 
a left ankle arthroscopy and osteophyte removal in April 
1990.  At that time, the veteran complained of instability of 
the left ankle on uneven surfaces.  The record indicates that 
the operation was canceled following an unsuccessful 
intubation.  The discharge diagnosis was loose medial 
malleolus of the left ankle.

The RO continued the noncompensable evaluation of the 
veteran's left ankle disability in June 1990.

In a February 1991 decision, the Board granted a 10 percent 
evaluation for the veteran's service-connected residuals of a 
left ankle fracture.  In accordance with this decision, a 
March 1991 rating decision granted a 10 percent rating for 
the veteran's service-connected left ankle disability.

A September 1991 VA outpatient record shows treatment for 
left ankle instability.  Later that month, the veteran 
underwent a left ankle arthroscopy, and a fragment was 
removed from the distal medial malleolus.

According to VA outpatient records dated in November 1991, 
the veteran experienced pain over his left Achilles tendon 
following the September 1991 left ankle arthroscopy.  A 3/8 
inch left shoe lift was prescribed.

A December 1991 rating decision granted a 100 percent 
convalescence rating from September 1991 through November 
1991, and continued the 10 percent evaluation of the service-
connected left ankle disability from December 1991.

In February 1992, the RO continued the 10 percent evaluation 
of the veteran's service-connected left ankle disability.  
The veteran filed a notice of disagreement with this decision 
in April 1992, but failed to perfect an appeal.

VA outpatient records reflect treatment for the veteran's 
service-connected left ankle disability from May to June 
1992.  A May 1992 report notes a full range of motion of the 
tibia talar and subtalar joints with left ankle pain on 
inversion.  The veteran was placed in a cast for four weeks.  
He began physical therapy the following month, and paraffin 
wax baths and strengthening exercises were prescribed.  The 
final assessment was questionable posterior tibial tendonitis 
of the left ankle.

Based on this evidence, an October 1992 rating decision 
granted a 10 percent evaluation for the veteran's service-
connected left ankle disability from December 1991, a 
temporary total rating for convalescence from May 1992 
through June 1992, and a 10 percent evaluation effective from 
July 1992.

The veteran submitted a Form 9 in April 1993, which the RO 
construed as his notice of disagreement with the 10 percent 
evaluation of his left ankle disability assigned by the 
October 1992 rating decision.  The RO accepted May 1994 
correspondence from the veteran as his substantive appeal.

A June 1993 VA outpatient treatment record notes a full range 
of motion of the left ankle.  The diagnostic assessment was 
status post left ankle arthroscopy in 1990.

During an October 1994 personal hearing, the veteran 
testified that his employment as a barber required him to 
stand all day.  T. at 1-2.  He reported experiencing pain and 
swelling in his left ankle by approximately 1:30 p.m. each 
day, at which time he "tr[ied] to sit down and do less 
work."  T. at 2.  The veteran related that he soaked his 
left foot in Epson's salt at the end of the day.  T. at 2.  
He explained that his left ankle pain was less severe on days 
when he did not work, but swelling was still present.  T. at 
2.  He opined that he experienced a 20 to 35 percent loss of 
motion in his left ankle, and indicated that it periodically 
gave way.  T. at 3-4.  The veteran reported experiencing 
stiffness and numbness in his left ankle, and noted that he 
took Motrin to treat his left ankle pain.  T. at 4 and 10.  
He concluded that an evaluation in excess of 10 percent was 
warranted for his service-connected left ankle disability.  
T. at 11.

An October 1994 hearing officer's decision continued the 10 
percent rating assigned for the veteran's service-connected 
residuals of a left ankle fracture.

A November 1994 VA examination report notes mild edema in the 
left ankle with tenderness on palpation around the medial 
malleolus.  No deformity was noted.  Range of motion of the 
left ankle revealed plantar flexion to 30 degrees, 
dorsiflexion to 40 degrees, external rotation to 15 degrees, 
and internal rotation to 25 degrees.  X-rays of the left 
ankle were negative.  The diagnostic impression was status 
post left ankle fracture followed by surgery 10 years post 
injury with chronic pain and edema, as well as mild range of 
motion deficits.

During a February 1997 personal hearing, the veteran 
testified that he experienced pain and swelling in his left 
ankle, and indicated that it periodically gave way.  T. at 2-
5.  He reported that he treated these symptoms with Motrin, 
and by soaking his left ankle in hot water with Epson's salt 
every night.  T. at 2-3 and 6.  The veteran stated that he 
received a pair of orthopedic shoes from the VA foot clinic, 
and indicated that he occasionally wore an ankle brace to 
work.  T. at 3-6.  He explained that while he could walk 
"pretty far," he would "suffer later."  T. at 6.  He noted 
that he walked with a limp when he became tired.  T. at 7.

A March 1997 hearing officer's decision continued the 10 
percent evaluation of the veteran's service-connected left 
ankle disability.

On VA examination in December 1997, the veteran complained of 
continuous pain and swelling in his left ankle with walking 
long distances, and indicated that it gave out on him "at 
times."  He explained that cold weather aggravated his ankle 
pain, and noted that he took Motrin to treat the pain during 
flare-ups.  The veteran related that he was given an ankle 
brace and shoe lifts, and frequently used a cane for 
assistance with ambulation.  The report indicates that the 
veteran did not have any prosthetic implants in the left 
ankle, and did not have any constitutional symptoms as a 
result of his left ankle joint pain.  A physical examination 
showed 2+ non-pitting ankle edema, and tenderness was noted 
on palpation over the dorsal aspect of the left foot.  Range 
of motion of the left ankle revealed dorsiflexion to 10 
degrees with moderate pain, plantar flexion to 30 degrees 
with moderate pain, external rotation to 15 degrees, and 
internal rotation to 45 degrees.  Moderate pain was noted on 
palpation of the malleolus, medial more than lateral.  The 
diagnostic assessment was status post fracture of the left 
ankle with edema, moderate range of motion deficits, and 
moderate pain on range of motion examination.

Based on this evidence, a May 1999 rating decision continued 
the 10 percent rating of the veteran's residuals of a left 
ankle fracture.

A September 1999 VA examination report notes complaints of 
pain, weakness, swelling, and instability in the veteran's 
left ankle.  While the veteran related that he had fallen 
several times in the past, this occurred less than two times 
per year.  He described his left ankle pain as constant, and 
indicated that it increased in severity with cold weather and 
after his ankle gave way.  He noted that Motrin was somewhat 
helpful in relieving his ankle pain.

A physical examination of the left ankle revealed no evidence 
of heat, redness, swelling or effusion, and no instability or 
weakness was noted.  Range of motion of the left ankle was 
from 20 degrees' dorsiflexion to 45 degrees' plantar flexion.  
Inversion and eversion were normal.  While the examiner 
reported pain at the extreme ranges of motion of the left 
ankle, he indicated that there was no fatigue, weakness, lack 
of endurance or incoordination affecting the range of motion.  
In addition, there was no sign of abnormal weight bearing 
over the left foot.  An X-ray study of the left ankle was 
normal.  The final assessment was status post non-united 
fracture of the left internal malleolus, and status post 
removal of non-united fragment by arthroscopy.  The physician 
concluded that the veteran experienced limited function with 
prolonged standing or walking, and indicated that the 
veteran's pain would limit his ability to ambulate and 
perform any weight-bearing activities.

Consequently, the RO continued the 10 percent evaluation of 
the veteran's service-connected residuals of a left ankle 
fracture.

Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well grounded under 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).  That is, he has presented 
a claim that is plausible.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The veteran's service-connected left ankle disability has 
been evaluated as 10 percent disabling under Diagnostic Codes 
5262-5271.  Diagnostic Code 5262 provides ratings for 
impairment of the tibia and fibula, based upon the degree 
disability caused by malunion or nonunion.  Where there is 
malunion with slight knee or ankle disability, a 10 percent 
rating is assignable.  Where there is malunion with moderate 
knee or ankle disability, a 20 percent rating is assignable.  
Where there is malunion with marked knee or ankle disability, 
a 30 percent rating is assignable, and where there is 
nonunion, with loose motion requiring a brace, the highest 
rating of 40 percent is assignable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

Diagnostic Code 5271 provides that where there is moderate 
limited motion of the ankle a 10 percent evaluation will be 
assigned.  Where there is marked limited motion of the ankle 
a 20 percent evaluation will be assigned.  Normal range of 
motion of the ankle is 20 degrees' dorsiflexion and 45 
degrees' plantar flexion.  38 C.F.R. § 4.71 Plate II (1999).

The Board notes that the actual service connected bone 
disorder has been classified most recently as a non-united 
fracture of the internal malleolus, status post removal of 
the nonunited fragment by arthroscopy.  Although some X-rays 
have been interpreted as normal, including those most 
proximate to the injury in service, the Board finds this 
characterization is more consistent with the history and 
predominate findings.  On the other hand, there is no 
competent medical evidence demonstrating nonunion of the 
tibia or fibula or nonunion of the tibia and fibula as 
contemplated in Code 5262.  There is no diagnostic code 
specifically addressing an ununited fracture of the internal 
malleolus.  Accordingly, the use of Code 5262 is by analogy 
for an unlisted condition. 38 C.F.R. § 4.20 (1999).

The veteran's subjective description of his disability 
includes pain, instability, swelling, and functional 
impairment in his occupation as a barber that involves 
prolonged standing.  The manifestations of the service-
connected disability clinically confirmed include limitation 
of motion, edema, tenderness, pain and occasional though 
conflicting evidence consistent with instability.  The range 
of motion of the ankle has been characterized as full (1993), 
mildly limited (1994) and moderately limited (1997) with 
"moderate pain."  In 1999, the range of motion was within 
normal limits, but reportedly produced pain at the extremes 
of motion.  The ankle reportedly also limited the veteran's 
ability to function in ambulation and weight bearing.  

There was mild edema in 1994 with tenderness around the 
medial malleolus.  In 1997, there was 2+ pitting edema with 
tenderness on palpation over the dorsal aspect of the left 
foot and moderate pain on palpation of the malleolus.  On the 
1999 examination, however, there was no objective edema or 
swelling.  There was no sign of abnormal weight bearing.    

The evidence is clear that marked limitation of motion of the 
ankle has not been demonstrated at any point objectively.  
Accordingly, there is no basis for an award of a 20 percent 
rating under Code 5271.  There is evidence that moderate 
limitation of motion has been objectively confirmed at least 
in 1997, although not before or after that evaluation.  Thus, 
there is some objective evidence to support the award of a 
ten-percent evaluation under Code 5271.  The difficult rating 
question presented here is whether it would be more 
advantageous for the veteran to receive two ratings, one for 
limitation of motion under Code 5271 and one by analogy under 
Code 5262 for slight, moderate or marked ankle disability, 
not including any consideration of motion, or to receive one 
rating for all manifestations under Codes 5271 or under 5262.  
While the veteran may potentially be eligible for separate 
ratings under Code 5271 and 5262, the rule against pyramiding 
prohibits rating the veteran for limitation of motion under 
Code 5271 and then rating him again under Code 5262 for the 
same manifestation.  38 C.F.R. § 4.14.  In other words, if a 
rating is assigned under Code 5271, then a second rating 
under Code 5262 would have to be based upon symptoms other 
than limitation of motion and functional loss due to pain, 
rated as limitation of motion.

The Board concludes that the veteran's disability is more 
appropriately rated by one evaluation by analogy under Code 
5262 and that evaluation should be 30 percent.  By 
considering the moderate limitation of motion as part of the 
overall ankle disability, the Board finds the manifestations 
more closely approximate marked than moderate disability. 38 
C.F.R. § 4.7.  The symptoms more nearly approximating this 
level of disability include intermittent objective evidence 
of instability, tenderness, pain and swelling coupled to 
evidence of mild to moderate limitation of motion, including 
consideration of functional loss due to pain on prolonged 
standing or walking.  Alternatively, the current record could 
support, at best, a separate 10 percent rating under Code 
5271 for moderate (at most) limitation of motion, and a 20 
percent evaluation by analogy under Code 5262 for moderate 
(at most) ankle disability.  Under the combined rating table, 
however, two separate ratings are less advantageous to the 
veteran than a single 30 percent evaluation.  38 C.F.R. § 
4.25 (A 20 percent and a 10 percent rating combine to 28 
percent.)    Thus, the single 30 percent rating is the better 
deal.  

A rating in excess of 30 percent is clearly not warranted.  A 
40 percent evaluation is only provided for an ankle 
disability involving ankylosis, which clearly is not present.  
Code 5270 (1999).  Moreover, under the "amputation rule" 38 
C.F.R. § 4.68, the maximum rating for the disabilities of an 
extremity shall not exceed the rating for amputation at the 
elective level.  In this instance, 40 percent is the maximum 
rating for a below the knee amputation.  38 C.F.R. § 4.71a, 
Code 5165.  The award of a 30 percent evaluation contemplates 
functional loss due to pain and places the veteran at the 
step in the rating criteria just below where he would be if 
he had lost his leg below the knee and used prosthesis. 

In reaching this determination, the Board has considered the 
other provisions of the rating schedule; however, none of 
them would support a higher rating.  Specifically, Codes 
5272, 5273 and 5274 address impairment of other parts of the 
ankle anatomy, such as the astragalus, os calcis or tarsal or 
subastragalar joints, that are not part of the service 
connected disability.  These codes also look to 
manifestations such as ankylosis or malunion that clearly are 
not present.  Thus, these codes are not directly applicable 
and far less analogous to the veteran's situation than 
Code 5262.   The evidence with regard to this matter is not 
so evenly balanced as to raise doubt as to any material 
issue.  38 U.S.C.A. § 5107.  In reaching its decision, the 
Board has considered the complete history of the disability 
in question as well as current clinical manifestations and 
the effect the disability may have on the earning capacity of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.16 (1999).  Further, 
the functional effect of pain in the ankle was also 
considered.  See 38 C.F.R. §§ 4.40, and 4.45, and see DeLuca 
v. Brown, 8 Vet. App. 202, 207-208 (1995).

Finally, the Board notes that in December 1996 
correspondence, the veteran's accredited representative 
alleged clear and unmistakable error (CUE) in the October 
1994 hearing officer's decision.  Prior final rating 
determinations are subject to review on the basis of CUE 
under 38 C.F.R. § 3.105(a) (1999).  In order to raise a valid 
claim of CUE, however, a party must specify the nature of the 
legal or factual error and why the result would have been 
manifestly different.  As the Court has held, "merely to 
aver that there was CUE in a case is not sufficient to raise 
the issue."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The 
basis for the allegation of error was that the hearing 
officer had held that the veteran had "moderate disability" 
of the ankle and therefore the representative maintained that 
the criteria for a 20 percent rating under Code 5262 had been 
met.  In light of the action of the Board, this argument is 
now moot and, in any event, since the hearing officer's 
determination was not final, the standard of review is not 
CUE.  Accordingly, the Board does not find that a valid claim 
of CUE has been raised in this matter or remains unresolved. 


ORDER

Entitlement to a 30 percent evaluation for residuals of a 
left ankle fracture is granted.


REMAND

As noted above, in a May 1994 statement of the case, the RO 
incorrectly listed the issue of entitlement to a compensable 
rating for the veteran's service-connected appendectomy scar 
as an issue on appeal.  See 38 C.F.R. § 20.201 (1999).  While 
the RO attempted to resolve this error by explaining in an 
October 1994 hearing officer's decision, and a March 1995 
supplemental statement of the case that the veteran had not 
perfected an appeal as to this issue, the RO continued to 
list the issue in supplemental statements of the case dated 
in March 1997, May 1999, and February 2000.  No surprisingly, 
the veteran and his representative have been confused as to 
the status of this claim in view of the inconsistent posture 
taken by the RO.  Because the veteran commenced an appeal to 
the Board by timely disagreeing with the March 1995 rating 
decision, the Board has jurisdiction over this claim.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board 
concludes that further development is required, as described 
in the remand section of this decision.

When during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.  Accordingly, the case is 
REMANDED to the RO for the following development:

1. The veteran has the right to submit 
additional evidence and argument on the 
matter remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his 
appendectomy scar that are not currently 
a part of the record.  After any 
necessary information and authorization 
are obtained from the veteran, 
outstanding records, VA or private, 
inpatient or outpatient, should be 
obtained by the RO and incorporated into 
the claims folder.

3.  The RO should issue a SOC to the 
veteran and his representative, 
addressing the issue of entitlement to an 
evaluation in excess of 10 percent for 
his service-connected appendectomy scar, 
including citation to all relevant law 
and regulation pertinent to the claim and 
the perfection of an appeal.  The veteran 
and his representative must be advised of 
the time limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b) (1999).  Then, only if an 
appeal is timely perfected, should the 
issue be returned to the Board for 
further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 
- 19 -


- 1 -


